Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-15, of U.S. Patent No. 10,643,061. Each of the limitation set forth in the claims of the instant application is defined in the claims of the patent. 
As an example consider claim 1 of current application, compared to claim 1, of patent application, it disclose:




1. A system for detecting unauthorized visitors, the system comprising: one or more 3D motion sensors located to provide the one or more 3D motion sensors with a view of a person and surrounding area to be monitored; and a computerized monitoring system communicatively coupled to the one or more 3D motion sensors, the computerized monitoring system configured to: receive images of the area to be monitored from the one or more 3D motion sensors; 
          detect when a visitor enters the view of the one or more 3D motion sensors; receive a plurality of registered reference points on faces of registered visitors from a remote database;
1. A system for detecting unauthorized visitors, the system comprising: one or more 3D motion sensors located to provide the one or more 3D motion sensors with a view of a person and surrounding area to be monitored; and a computerized monitoring system communicatively coupled to the one or more 3D motion sensors, the computerized monitoring system configured to: receive images of the area to be monitored from the one or more 3D motion sensors;
detect when a visitor enters the view of the one or more 3D motion sensors; receive a plurality of registered reference points on faces of registered visitors from a remote database;









assign a plurality of reference points on the face of the visitor in one or more images from the one or more 3D motion sensors, determine whether the visitor is an unauthorized visitor by comparing positions, distances between, sizes, or shapes of the reference points to positions, distances between, sizes, or shapes of the reference points of the plurality of registered reference points on faces of registered visitors, wherein the visitor is determined to be an unauthorized visitor when it is determined that the visitor is not registered; initiate an alert being sent to one or more designated recipients; and create a recognition profile for the visitor upon determining the visitor is not registered.



           Although the conflicting claims are not identical, they are not patentably distinct from each other because all of the features of the current application are covered in the patented parent application. 
            The other claims have similar correspondence to the patent application. 

DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 


Claims 1-7, 9-18 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Johnson et al (U.S. Pub No: 2012/0154582 A1) in view of Derenne et al (U.S. Pub No: 2012/0075464 A1).
           Regarding claim 1, Johnson  discloses a system for detecting unauthorized visitors, the system comprising: one or more 3D motion sensors located to provide the one or more 3D motion sensors with a view of a person and surrounding area to be monitored (see abstract, also page 3, paragraph, [0040] while the detailed description focuses on "medical staff," "care provider," and "stakeholder," a skilled artisan will recognize that the system and method may be applied to any person interacting with the patient, including visitors as an example. Further, while the system and method set forth herein is described with respect to a healthcare clinical process, it can be readily appreciated that the system and method is equally applicable to other human process activities that involve humans and protocols to achieve objectives, such as, for example, manufacturing, food preparation, apparatus service, training, customer service, security, etc., also page 4, paragraph, [0053] the use of optical sensor 105 to locate and/or 
           and a computerized monitoring system communicatively coupled to the one or more 3D motion sensors, the computerized monitoring system configured to: receive images of the area to be monitored from the one or more 3D motion sensors (see page 3, paragraphs, [0042]  and [0048], embodiments include a number of key continuous functions, including care plans that invoke protocols and sub tasks that must be executed and transform the protocols into time, space, and resource ordered tasks that are queued for monitoring. Also, a combination of multi-modal sensors and computer vision is used to identify motion, objects, and people alone or in combination with data and traditional sensor inputs and analyze activity analysis (i.e., through reasoning over 1 or more sensor signals). A reasoning engine is then used to determine the state of the systems and tasks related to the protocols. Such combination may include the use of telemetry, computer vision, RFID, audio analysis, commercial sensor technology, and the like, as described in detail below. A computer vision system, which includes sensor 105, is utilized to acquire images that are then reasoned over to ascertain what the objects are in those images. The computer vision system transforms the representation into mathematical vector space where in those vectors are transformed into positional meaning, such as the location of a person. Thus, objects may be ascertained without a physical reproduction or display of an image, also page 12, paragraphs, [0132-0133] for example, one software component subsystem may be programmed to implement a foreground/background modeling and segmentation method, which identifies the regions of interest (ROIs) that could potentially contain people from captured video imageries. Also, a software component subsystem may be programmed to implement a geometry model-based person detection method, which relies on a geometry-based person shape model to explain the ROIs from foreground/background segmentation and report a set of candidate detections of 
           detect when a visitor enters the view of the one or more 3D motion sensors; receive a plurality of registered reference points on faces of registered visitors from a remote database; assign a plurality of reference points on the face of the visitor in one or more images from the one or more 3D motion sensors by automatically assigning initial reference points on the face of the visitor and assigning one or more alternative reference points upon detecting of one or more bandages on the face of the visitor; determine whether the visitor is an unauthorized visitor by comparing the plurality of reference points on the face of the visitor and the plurality of registered reference points (see page 13, paragraphs, [0141-0143] FIG. 17 is a schematic of a three-dimensional geometry-based person detection system 1700 for use with embodiments of the invention. The item of interest, such as that produced from the foreground/background modeling and segmentation in FIG. 16, is desired to be identified. Determining what or who the specific agent that is detected is achieved by characterizing physical X-Y measures in a 2D space using one camera sensor or X-Y-Z in 3D using more than one camera. Cameras or optical sensors 1705 of system 1700 operate in a calibrated fashion, where the correspondence between the 3D world coordinate system 1710 and 2D image spaces 1720 can be established. Hence, a detailed 3D human body model may be crafted based on the physical dimension of a human and stands on the ground plane. The model's projection onto the image plane can be used to explain 
           Finally, page 14, paragraph, [0152] embodiments of the present invention consider the motion features extracted in the space-time volumes of captured video imageries and potential other assisted sensors. The space-time motion features that can be used to characterize the training samples include, as examples, motion features from spatial-temporal filtering, motion features from sparse interest operators, occupancy measures from 3D image and depth sensors, positioning measures from bed load sensors (specifically for the recognition of patient actions in the bed), body articulation features from articulated human model fitting (location of head, arms, torso, legs, etc.), motion features from object detectors, positions of medical equipments (ventilator and medical gloves for ventilator-associated pneumonia prevention), and “facial features” from face model fitting and alignment (location of eyes, eyebrows, mouth, etc., for the measures of patient pain, distress and/or stroke);
           and initiate an alert being sent to one or more designated recipients (see page 81, paragraph, [0081], additional components subscribe to alerts, process them, and disseminate feedback as appropriate (e.g., via email 425, audible alerts 430, etc.). Because each finite state machine corresponds to a unique protocol, the system can be expanded or reduced in size based on the number of protocols being monitored. Further, the system is very scalable, and can be on a patient level, room level, department level, or hospital level, as examples.
           Also page 10, paragraph, [0113] additionally, verification that a patient has toileted and rounds have been made are examples of any number of specific activities to be monitored. Alarms are appropriately sent to the personnel responsible for the protocol tasks at the appropriate time or change of state of another aspect of the patient or room, such as lights out, manual input, verbal command and etc. The risk of fall likelihood and injury may be used to 
           However regarding claim 1, Johnson discloses (see above and page 4, paragraph, [0059] system 200 includes various discrete sensors such as, for example, camera, video, infrared, load cells, telemetry, and data from adjacent systems that is used to transform raw observations into context definition 210 of what is transpiring in the monitored environment. By comparing what is occurring to what is desired to occur (i.e., the monitored state with the desired state), “anomalies” 215 are produced that indicate a deviation from what is desired. These anomalies may or may not be acted upon. The beneficial logic of the disclosed system determines which anomalous behavior can or should be acted upon 220 by those directed to or are able to act. 
           But does not explicitly state limitation of claim, “detecting unauthorized visitors”.
           On the other hand Derenne in same field of video monitoring system, teaches (see page 12, paragraph, [0152] system 20 may also be used to detect multiple other conditions besides any of those previously mentioned. As one example, system 20 may be used for “providing code pink alerts” in nurseries, or other areas of a patient care facility where newborns are present. In such cases, cameras 22 may be positioned at areas outside of patient rooms. Specifically, cameras 22 may be placed at areas where they are able to detect any movement of a baby outside of a pre-designed acceptable area for the baby. That is, cameras 22 may be positioned so that they can detect any movement of a child that is not authorized without the permission of a caregiver, staff member, or other authorized employee, or any movement of a child outside of a non-authorized employee. In such situations, system 20 may be configured to “identify individuals through face recognition” or other means. System 20 may further be configured to identify infants. The coordinates of the infant may be determined from the frames recorded by one or more cameras 22. The horizontal component or components of this position may then be “compared with the predefined threshold” areas. In one embodiment, if the child moves beyond these thresholds, an alert may be issued, regardless of what other adults may be accompanying the child. In another embodiment, if the child moves beyond a threshold, an alert may be issued only if the child is not accompanied by either its parent or an authorized employee of the hospital. In still other embodiments, a mixture of both types of alerting may be present for different thresholds within the hospital, or other type of patient care facility). 
          Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Johnson protocol adherence invention according to the teaching of Derenne because to combine environment monitoring, person identification, protocol anomalies and issuing alerts that is taught by Johnson with the further procedure taught by Derenne that is able to detect any movement outside of a pre-designed acceptable area, or any movement of a predefined area that occurs in the presence of a non-parent or non-authorized employee (non-authorized visitor) would provide an improved system and method, of recognizing an unauthorized event or person which could easily be implemented in a monitoring system.
           Regarding claim 2, Johnson  discloses the system of claim 1 further comprising a central communication system communicatively coupled to the computerized monitoring system, wherein initiating the alert to one or more designated recipients comprises transmitting an 
           Also page 7, paragraph, [0084] FIG. 5, a Computer Vision Component 505 continually monitors a hospital room and publishes observations to the Smart Room Message Brokering System 530 including the position of caregivers in the room (with respect to predefined zones) 510, room occupancy 515, and the position of a patient with respect to the patient bed 520. Pressure sensors, embedded in the patient bed, communicate with a Load Sensing module 525 that publishes observations regarding the position of the patient in the bed to the centralized system. Each observation is published as an XML message to a different topic that is managed by the system's message broker 530. A Hand Hygiene Reasoner 535 listens for zone interaction messages 510 and reasons over the order of movements of caregivers within the room. In the example protocol logic, if a caregiver enters the patient zone before entering the hand wash zone, 
           Regarding claim 3, Johnson  discloses the system of claim 2, wherein the central communication system is located remotely from the computerized monitoring system (see claim 1, also, page 6, paragraph, [0076] the system's computerized code, memory, data storage and sundry reasoning engines may persist in one or several computers, in a dedicated or virtually scaled on demand embodiment and be located local and/or “remote”. System 300 is thus extensible and scalable, and has components are loosely coupled, distributed, and communicate asynchronously and in near real-time). 
           Regarding claim 4, Johnson discloses the system of claim 1, wherein determining whether the visitor is an unauthorized visitor further comprises determining whether the visitor is registered (see claim 1, also page 12, paragraph, [0135] Still further, a software component subsystem may be programmed to implement an automated object detection and localization method from video imageries, which assists in defining clinical room objects for above semantic scene model. A software component subsystem may also be included to implement a multi-camera, multi-person tracking methodology, which uses the outputs from aforementioned components, produces the filtered/smoothed trajectory of each tracked individual, and maintains track fidelity. A software component subsystem also may be programmed to implement a person type recognition method, which classifies a tracked person into predefined person type 
           Regarding claim 6, Johnson discloses the system of claim 5, wherein the computerized monitoring system is further configured to create a recognition profile for the visitor upon determining the visitor is not registered (page 2, paragraph, [0039] examples set forth herein focus on the monitoring of tasks, which are specified a-priory, that comprise a protocol using information from databases, sensor systems, motion and optical shape recognition in the healthcare clinical services delivery venue. This system captures inputs or state changes from the art of computer vision object, movement and persons identification, telemetry signal processing, sensor systems and electronic records in order to uniquely reason or identify the state of activities being monitored relative to prescribed protocols. The ability to uniquely identify an entity is achieved by temporal and spatial patterns, observed people and device geometries, either or both of targets or shapes and in conjunction with optical beaconing or radio frequency identification. The ability to transform state space information into decision support that can be acted upon is derived from the disclosed system's workflow logic. The workflow configuration, interdependencies and specification, sensing, reasoning of state space and alerting or reporting are implemented on computer systems using computer code on single or networked devices. Also page 8, paragraph, [0095] RFID-based tagging and location services may also be incorporated within room 600. RFID detection 680 is utilized to monitor clinical events such as a tube use and personnel identification using sensors enabled with RF output. RFID detection is used in conjunction with the protocols being monitored as part of the clinical workflow. 
           Also page 13, paragraph, [0142-0143] FIG. 18 illustrates a flowchart 1800 for an appearance classifier-based person detection (HOG), in accordance with an embodiment of the invention. Appearance classifier-based person detection (HOG) may be achieved as depicted in FIG. 18 for each acquired image frame. Areas of interest are identified by the accumulation of relative pixel orientations and fitted to reference patterns for classification. People, when observed in the imageries, present certain unique feature patterns that make them distinguishable from other objects. Such a feature set can be discovered and learned using a machine learning approach from a large pool of feature space, which may include feature types such as gradient-orientation features, wavelet features, blob features, covariance features, and binary pattern features, as examples. The HOG method operates on these carefully selected yet efficiently computed features, and manages to learn a dedicated classification engine, which is capable of validating the existence of a person given the feature responses collected over a nominated window from 3D geometry-based person detection. Depending on the types of persons being tracked by the system, such as caregiver, patient, and/or visitor, patient safety protocols may be tailored and enforced in a slightly different way. Thus, it is desired for the system to be capable of recognizing the person type. People may show slightly or dramatically different appearances, depending on the clothes they are wearing. Caregivers could look similar because of their identical uniforms. From computer vision perspective through discriminative learning paradigm, however, appearance signature models of different caregivers, for example, modeled by a histogram representation in some feature space, may still be learned to capture the appearance nuisance. The appearance signature modeling using machine-learning method can be applied 
           Regarding claim 7, Johnson  discloses the system of claim 1, wherein the computerized monitoring system is further configured to identify the person being monitored utilizing skeletal tracking or blob detection (see claim 1, also page 13, paragraph, [0142] FIG. 18 illustrates a flowchart 1800 for an appearance classifier-based person detection (HOG), in accordance with an embodiment of the invention. Appearance classifier-based person detection (HOG) may be achieved as depicted in FIG. 18 for each acquired image frame. Areas of interest are identified by the accumulation of relative pixel orientations and fitted to reference patterns for classification. People, when observed in the imageries, present certain unique feature patterns that make them distinguishable from other objects. Such a feature set can be discovered and learned using a machine learning approach from a large pool of feature space, which may include feature types such as gradient-orientation features, wavelet features, “blob features”, covariance features, and binary pattern features, as examples. The HOG method operates on these carefully selected yet efficiently computed features, and manages to learn a dedicated classification engine, which is capable of validating the existence of a person given the feature responses collected over a nominated window from 3D geometry-based person detection).
           Regarding claim 9, Johnson discloses the system of claim 1, wherein the computerized 
           Regarding claim 10, Johnson discloses the system of claim 1 further comprising: a central video monitoring system configured to display at least a portion of images captured by the one or more 3D motion sensors; and a central communication system that is integrated with the computerized monitoring system and is communicatively coupled to the central video monitoring system, wherein when it is determined that the visitor is an unauthorized visitor, the central communication system sends an alert to the central video monitoring system (see claim 1, also page 3, paragraphs, [0048-0049] a computer vision system, which includes sensor 105, is utilized to acquire images that are then reasoned over to ascertain what the objects are in those images. The computer vision system transforms the representation into mathematical vector space where in those vectors are transformed into positional meaning, such as the location of a person. Thus, objects may be ascertained without a physical reproduction or display of an image. According to one embodiment, sensor 105 is an optical sensor that is in such a way as to have line of sight 110 to the objects, patients 115, and various activities of interest, such as hand washing as an example. For precise identification of things, an optical pattern may be affixed to clothing 120, tags 125, or devices 130. Optical sensor 105 may be used to identify object and static patterns on such devices as tags as well as to read dynamic signals produced on the displays of devices 125 and 130 such as, for example an EKG, a specific ventilator tube, a specific medication, or a specific dressing, or other clinical devices producing graphs, status lights, and physical settings such as knob position. These optically discernable patterns are beneficial when the shape of an object is similar one to another yet it is desirous to know what the specific object it is. Non-clinical devices may also be monitored such as bed rails and their position, motion in zones within the monitored areas, and the like. Further, the optical sensors 
          Regarding claim 12, Johnson discloses the computerized method of claim 11, further comprising establishing a virtual zone around an individual to be monitored within the area to be monitored (see claim 1, also page 3, paragraphs, [0049-0050] according to one embodiment, sensor 105 is an optical sensor that is in such a way as to have line of sight 110 to the objects, patients 115, and various activities of interest, such as hand washing as an example. For precise identification of things, an optical pattern may be affixed to clothing 120, tags 125, or devices 130. Optical sensor 105 may be used to identify object and static patterns on such devices as tags as well as to read dynamic signals produced on the displays of devices 125 and 130 such as, for example an EKG, a specific ventilator tube, a specific medication, or a specific dressing, or other clinical devices producing graphs, status lights, and physical settings such as knob position. These optically discernable patterns are beneficial when the shape of an object is similar one to 
           Regarding claim 14, Johnson discloses the computerized method of claim 11, further comprising, upon determining the visitor is unauthorized, determining whether the visitor made one or more corrective actions after the alert is sent to one or more designed recipients (see page 2, paragraphs, [0039-0040] examples set forth herein focus on the monitoring of tasks, which are specified a-priory, that comprise a protocol using information from databases, sensor systems, motion and optical shape recognition in the healthcare clinical services delivery venue. This 
    Regarding claim 15, Johnson  discloses the computerized method of claim 14, wherein the one or more corrective actions comprises one or more of a head nod, moving away from the individual being monitored (see claim 1, also, page 11, paragraphs, [0122] and [0129], the granularity of state information within which the AI engine reasons is a function of what is sensed by the various sensing modalities. For example, one instance involves a set of sensors in the room that are designed to identify specific pre-defined zones in the clinical room. In this 
          Regarding claim 17, Johnson discloses the computer-readable storage media of claim 16, wherein one of the one or more designated recipients is a central video monitoring system comprising a primary display and an alert display, and wherein the central video monitoring system moves a display of at least a portion of the one or more images of the visitor from the primary display to the alert display (see claim 1, also page 1, paragraphs, [0008-0010] however, in such single modality systems a sensor must be associated with the patient, care provider, or apparatus being monitored. Further, such systems do not provide information regarding whether 
           Regarding claim 20, Johnson  discloses the computer-readable storage media of claim 16, wherein the instructions further cause the one or more computer processors to identify the 
(see claim 1, also page 13, paragraph, [0142] FIG. 18 illustrates a flowchart 1800 for an appearance classifier-based person detection (HOG), in accordance with an embodiment of the invention. Appearance classifier-based person detection (HOG) may be achieved as depicted in FIG. 18 for each acquired image frame. Areas of interest are identified by the accumulation of relative pixel orientations and fitted to reference patterns for classification. People, when observed in the imageries, present certain unique feature patterns that make them distinguishable from other objects. Such a feature set can be discovered and learned using a machine learning approach from a large pool of feature space, which may include feature types such as gradient-orientation features, wavelet features, “blob features”, covariance features, and binary pattern features, as examples. The HOG method operates on these carefully selected yet efficiently computed features, and manages to learn a dedicated classification engine, which is capable of validating the existence of a person given the feature responses collected over a nominated window from 3D geometry-based person detection).
           With regard to claims 5, 11, 13, 16 and 18 the arguments analogous to those presented above for claims 1, 2, 3, 4, 6, 7, 9, 10, 12, 14,15, 17 and 20 are respectively applicable to claims 5, 11, 13, 16 and 18.  

Allowable Subject Matter
Claims  8 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                                       Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SEYED H AZARIAN/Primary Examiner, Art Unit 2667 
September 15, 2021